DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 6 January, 2022 has been acknowledged. 
Claims 1 – 2, 6 and 11 have been amended. 
Currently, claims 1 – 12 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (Hereinafter Fujita) (US 2015/0239501) in view of Nakajima et al. (Hereinafter Nakajima) (US 2020/0114967).

As per claims 1, 2, and 6, Fujita teaches: a steering system, comprising: 
a rotation detector (See at least paragraph 47 and 63) including: 
a detector unit (See at least paragraph 47 – 48)including:  
20a rotation number calculator configured to calculate a rotation number indicative of a number of rotations of a detection target per preset rotation angle based on an output value from a sensor element that detects rotation of the detection target (See at least abstract and paragraph 3 – 4 and 63); and 
an angle calculator configured to calculate a rotation angle of the 25detection target based on the output value from the sensor element (See at least paragraph 63 – 65 and 73); and 
an information control unit configured to calculate rotation information according to rotation of the detection target based on the calculated rotation number and the calculated rotation angle (See at least abstract and paragraph 8 – 12), wherein 
the detector unit and the information control unit combine 30to make a system, in which the detector unit provides the calculated rotation number and the calculated rotation angle to the information control unit for calculating of the rotation information (See at least abstract and  paragraph 8 – 13), and wherein at least two systems of the detector unit and the information 
an output controller is provided in the subject system as a device for an output of the rotation information calculated by the information control unit in the subject system (See at least abstract and paragraph 63 and 66), 
5a monitor unit is provided to monitor abnormality of the rotation number calculated by the rotation number calculator based on the rotation number calculated by the rotation number calculator and a preset rotation angle (See at least paragraph 95 and 153), and 
a steering device is provided for receiving a steering operation of a driver of a vehicle (See at least paragraph 3); 
a tire turning device is provided for turning a direction of a tire of the vehicle (See at least figure 1), wherein 
15the steering device has, as a detection target, a reaction force motor for applying a reaction force to a steering wheel according to the steering operation of the driver (See at least paragraph 13), 
the tire turning device has, as a detection target, a turning motor for providing a tire turning force to the tire turning device (See at least paragraph 40 – 44 and 96), and  
20the rotation detector is implemented as (i) a turning detector for detecting the rotation number of the turning motor and (ii) a reaction force detector for detecting the rotation number of the reaction force motor (See at least paragraph 44 and 63).  




the output controller in the subject system outputs the rotation information calculated by the information control unit in the other system when 10the monitor unit determines that abnormality of the rotation number of the subject system is caused.
Nakajima teaches element of:
the output controller in the subject system outputs the rotation information calculated by the information control unit in the other system when 10the monitor unit determines that abnormality of the rotation number of the subject system is caused (See at least abstract; A rotation detection device includes a plurality of detectors each including a plurality of calculators respectively calculating a detection value. A control unit of the rotation detection device monitors abnormality of detection values respectively detected by the plurality of detectors, and, when determining abnormality, identifies a calculator calculating an abnormal detection value based on a result of comparison between the detection values of the plurality of calculators. Then, the control unit continues calculation of an absolute angle by using the detection values from the calculators other than the identified calculator).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify detecting rotation number abnormality of Fujita, to include the output controller in the subject system outputs the rotation information calculated by the information control unit in the other system when 10the monitor unit determines that abnormality of the rotation number of the subject system is caused as taught by Nakajima in order to calculate rotation information while suppressing influence of the abnormality of detection of detection value on a drive object (Nakajima, paragraph 5). 
As per claim 3, Fujita teaches:
wherein the monitor unit calculates an estimation number as an estimation of the rotation number of the detection target, based on the rotation angle calculated by the angle calculator (See at least paragraph 63 – 66), and  
30the monitor unit determines that the rotation number is abnormal when the rotation number calculated by the rotation number calculator and the estimation number are different from each other (See at least paragraph 95).  

As per claim 4, Fujita teaches:
wherein the monitor unit calculates an estimation number as an estimation of the rotation angle of the detection target, based on the rotation number calculated by the rotation number calculator (See at least paragraph 94 – 95), and  
5the monitor unit determines that the rotation number is abnormal when a degree of difference between (i) the rotation angle calculated by the angle calculator and (ii) the estimation number is greater than a preset value (See at least paragraph 154 – 155 and 157).  

As per claim 5, Fujita teaches:
wherein 10the monitor unit determines that the rotation number is abnormal when the rotation number calculated by the rotation number calculator during a rotation of the detection target by an amount of a preset determination angle indicating a preset rotation angle does not change to each of all values respectively corresponding to the rotation of the detection target by the amount 15of the preset determination angle (See at least paragraph 157 and 179 – 180).  

As per claim 7, Fujita teaches:
 wherein 25the rotation information is an absolute angle indicative of a rotation amount of the steering wheel calculated based on the rotation number of the reaction force detector, and a reaction force controller is provided (i) for a calculation of a neutral position indicative of a rotation angle of the steering wheel for a straight travel of 30the vehicle based on the absolute angle, and (ii) for a drive control of the reaction force motor based on the calculated neutral position (See at least paragraph 44, 74 – 78 and 88).  

As per claim 8, Fujita teaches:
 wherein the reaction force controller calculates the neutral position for the drive control of the reaction force motor based on the absolute angle calculated by the information control unit when the monitor unit of the reaction force detector 5determines abnormality of the rotation number (See at least paragraph 95).  

As per claim 9, Fujita teaches:
wherein the reaction force controller sets an input value from the driver to the neutral position when the monitor unit of the reaction force detector determines 10abnormality of the rotation number (See at least paragraph 172).  

As per claim 10, Fujita teaches:
wherein the rotation information is an absolute angle indicative of an amount of rotation of the steering wheel calculated based on the rotation number of the 15turning detector, and a turning controller is provided (i) for calculation of a neutral position indicative of a rotation 

As per claim 11, Fujita teaches: 
wherein the turning controller controls the turning motor to change the direction of the tire to a preset straight-travel direction of the vehicle according to an input from the driver when the monitor unit of the turning detector determines 25abnormality of the rotation number (See at least paragraph 154 – 155 and 157).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Nakajima and in further view of Kameya (US 2004/0222033).

As per claim 12, Fujita and Nakajima teach: 
the monitor unit of the turning detector determines abnormality of the rotation number (Fujita, see at least paragraph 154 – 155 and 157), but does not explicitly teach element of:
a warning provider for providing warning to the driver.
Kameya teaches element of:
a warning provider for providing warning to the driver (See at least paragraph 72 and 79).
Fujita, Nakajima and Kameya are in analogous art of detecting abnormalily in a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include providing warning to the driver as taught by Kameya in the system of Fujita and Nakajima, since the claimed invention is merely a combination of old 

 Response to Arguments
Applicant’s arguments, see Remark/Argument, filed on 6 January 2022, with respect to the rejections of claims 1, 2, and 6 under Fujita have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Fujita in view of Nakajima.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662